[GenCorp Letterhead] April 17, 2014 Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: GenCorp Inc. Form 10-K for the Year Ended November 30, 2013 Filed February 7, 2014 Form 10-Q for the Period Ended February 28, 2014 Filed March 31, 2014 File No. 1-1520 Ladies and Gentlemen: This will confirm my telephone conversation of April 15, 2014 with Mr. David Korvin, whereby it was agreed that GenCorp Inc. will respond to your letter dated April 7, 2014, including comments of the staff of the Securities and Exchange Commission relating to the above-referenced Exchange Act Reports of GenCorp Inc. providing the requested information on or before April 28, 2014. Sincerely, /s/ Christopher Cambria Christopher Cambria Vice-President, General Counsel and Secretary
